Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shahrooz Issac Zaghi (Reg. No.: 55,951) on 03/21/2022.  
The application has been amended as follows: (amended claims 35 and 41-44 and cancelled claims 21-31, 34, and 36).
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
29. (Cancelled)
30. (Cancelled)
31. (Cancelled)

35. (Currently Amended) A delivery system comprising:
a guide sheath;

a fenestrated prosthesis comprising a fenestration; [[,]]
wherein the guide sheath is pre-positioned in a delivery catheter such that, when the delivery catheter and the fenestrated prosthesis are in a pre-deployment state, the guide sheath is positioned through a lumen of the fenestrated prosthesis and advanced through the fenestration in the fenestrated prosthesis; and
a fenestration push device comprising:
a body portion defining a lumen therethrough, the lumen having a first radial cross-sectional size, and
a protrusion supported at or adjacent to a distal end of the body portion and projecting away from an outside surface of the body portion, the protrusion having a second radial cross-sectional size,
wherein the second radial cross-sectional size of the protrusion is greater than the first radial cross-sectional size of the body portion, 
wherein the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device, and
wherein the body portion is configured to axially translate over the outside surface of the guide sheath, and
wherein the second cross-sectional size of the protrusion is greater than a third cross-sectional size of the fenestration of the fenestrated prosthesis.
36. (Cancelled)
40. (Currently Amended) The fenestration push device of claim 35 
41. (Currently amended) The fenestration push device of claim 40, wherein the protrusion is an inflatable structure.
42. (Currently Amended) The fenestration push device of claim 35 
43. (Currently amended) The fenestration push device of claim 35 has a rounded surface at its distal end.  
44. (Currently amended) The fenestration push device of claim 43, wherein the protrusion extends along the body portion to the distal end of the body portion.
Reasons for Allowance
Claims 35 and 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a delivery system comprising, inter alia, a fenestration push device comprising: a protrusion supported at or adjacent to a distal end of the body portion and projecting away from an outside surface of the body portion, the protrusion having a second radial cross-sectional size, wherein the second radial cross-sectional size of the protrusion is greater than a first radial cross-sectional size of the body portion, wherein the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device, and wherein the body portion having a lumen having the first radial cross-sectional size and is configured to axially translate over the outside surface of a guide sheath; and the guide sheath is pre-positioned in a delivery catheter such that, when the delivery catheter and the 
The closest prior art, Mayberry et al. (US Pub. No.: 2011/0054586) discloses a system comprising a guide sheath (1024) pre-positioned in the delivery catheter (1004, Figs. 50 and 53-55 and Para. [0250]) such that, when the delivery catheter and the fenestrated prosthesis are in a pre-deployment state, the guide sheath is positioned through a lumen of the fenestrated prosthesis and advanced through a fenestration in the fenestrated prosthesis (Figs. 50 and 53-55 and Para. [0250]); wherein the body portion is configured to axially translate over the outside surface of the guide sheath (Paras. [0248]-[0250]); and a fenestration push device (pusher catheter 1026 with an open annular protrusion 1026a, Figs. 43B, 50, and 51 and Para. [0248]) as explained in the most recent Office Action.   However, Mayberry at least does not disclose or render obvious that body portion of the fenestration push body has a lumen having a first radial cross-sectional size which is smaller than the second radial cross-sectional size of the protrusion and is configured to axially translate over the outside surface of a guide sheath.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771